COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Elder and Bray
Argued at Salem, Virginia


MICHAEL EDWARD MILLS
                                             OPINION BY
v.   Record No. 2886-95-3            CHIEF JUDGE NORMAN K. MOON
                                          FEBRUARY 4, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                      Charles H. Smith, Jr., Judge
          Kevin D. Tiller (V. Blake McKinney, P.C., on
          brief), for appellant.

          Michael T. Judge, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Michael Edward Mills contends the trial court erred in

denying his motion for a continuance and motion to allow him to

discharge his retained counsel, who was not prepared for trial

and had not communicated with him.    We agree and reverse.

     On December 12, 1994, warrants were issued charging Mills

with robbery and use of a firearm in the commission of robbery.

Counsel was appointed and a preliminary hearing was set for

February 15, 1995.    Subsequent to the appointment of counsel,

Mills retained his own counsel and appointed counsel was

discharged.

     Following indictment, a jury trial was set for May 30, 1995.

On May 26, 1995, the trial court conducted a hearing to consider

Mills' motion that his retained counsel be removed because Mills

no longer wanted the counsel to represent him and Mills had hired
other counsel.   During the hearing, Mills changed his mind and

advised the court that he wanted his originally retained counsel

to represent him in the trial on May 30, 1995.   However, Mills

failed to appear for trial on May 30, 1995, and the court issued

a capias for his arrest.

     A jury trial was reset for October 17, 1995.    On that date,

when the case was called, retained counsel advised the court that

he was ready to proceed, but that Mills had reservations about

proceeding.   Mills stated that he had been unable to contact

counsel since the May 26, 1995 hearing, that he had only seen

counsel for about fifteen minutes in the interim, and that his

numerous calls to counsel had not been returned.    Further, Mills

stated counsel had failed to subpoena two witnesses.    Mills also

stated that he had sent a letter on October 7, 1995 to the trial

court, which the court acknowledged having received, explaining

that he had not been able to contact his counsel, requesting that

an officer of the court do so, and explaining that he had

witnesses he needed to have subpoenaed.
     The trial court inquired as to the identity and whereabouts

of the witnesses.   Mills indicated that he wished to have Rita

Kay Slagle, Diane Caywood, and Thomas Franklin Salmons, Jr.

testify.   Mills explained that Slagle and Caywood had been

present on the evening of the alleged robbery and that Salmons

could explain how Mills had come into the possession of $698

found in his possession on the evening of his arrest.   Mills

further explained that when he was arrested, he had reported to

                               - 2 -
Officer Bishop at the Washington County jail that Salmons could

explain how he had acquired the $698.

     The trial judge then inquired about the relevance of the

witnesses Mills wished to have testify and asked counsel what

efforts had been made to investigate the charges and contact

these witnesses.   The following dialogue is reported:
     The Court:           Are subpoenas issued for them?

     Mills' counsel:      It is my understanding, no--
                          (inaudible)
     The Court:           Are they available?

     Mills' counsel:      I have no information to the
                          contrary.

     The Court:           Have you spoken with either of
                          them?

     Mills' counsel:      I have not spoken with either of
                          them.

     The Court:           What about Mr. Salmons?

     Mills' counsel:      I have not spoken with Mr. Salmons.

     The Court:           What do you know about their
                          knowledge of the case?

     Mills' counsel:      Judge, the information received
                          from Mr. Mills-from my information,
                          they witnessed the transaction
                          involving cocaine (inaudible due to
                          counsel's mumbling). The jury, I
                          believe, would probably be
                          reluctant to see the nature of the
                          content of what transpired that
                          night.

     The Court:           You consider either of the three of
                          them to be material witnesses?

     Mills' counsel:      I think the two girls would be
                          material witnesses, yes.

     The Court:           You have not spoken with them?

                               - 3 -
     Mills' counsel:         If they say what my understanding
                             is, I would want them as witnesses.

     The Court:              Well, Counsel has announced ready
                             for trial. These are charges that
                             carry life, plus three years.
                             Counsel [sic] telling me he's ready
                             without having spoken to these two
                             material witnesses?

     Mills' counsel:         It's my understanding with the
                             Commonwealth Attorney that Mr.
                             Manuel is not denying the cocaine
                             transaction or the confrontation or
                             the condition that night. In view
                             of that, the Commonwealth Attorney
                             (inaudible due to counsel's
                             mumbling). Have I spoken anything
                             wrong?
                  *      *     *    *      *   *   *

     The Commonwealth:       Your Honor, I anticipated
                             [appellant's] wanting to continue
                             this to have Mr. Salmons present,
                             so I went ahead and issued a
                             subpoena yesterday for Mr. Salmons,
                             and . . . Mr. Salmons was in rehab
                             in Salem, I believe . . . .

                  *      *     *    *      *   *   *

     The Court:              [Counsel], have you in your
                             investigation and in preparation
                             for this trial, ferreted all of
                             this out and reconciled all of
                             these conflicting stories?

     Mills' counsel:         Judge, in my opinion, this is a
                             trial; one on one. It comes down
                             to reliability of the prosecuting
                             witnesses. Mr. Bishop was doing
                             his job. He's responded to certain
                             calls. He responded (inaudible).


     The trial judge then called Officer Bishop to explain his

knowledge of Mr. Salmon's involvement with the charges against

Mills.   Officer Bishop testified that the night of Mills' arrest,

                                   - 4 -
Mills told Officer Bishop that he had received the $698 from a

Mr. Buchanan, not Mr. Salmons.    Officer Bishop stated that he

contacted Mr. Buchanan, who denied having given Mills any money.

Officer Bishop testified that his only contact with Mr. Salmons

had been at the scene of an alleged robbery where Mr. Salmons

stated that he had been robbed by Mills.   Officer Bishop reported

that Mr. Salmons was intoxicated at the time and later declined

to press charges or be interviewed about the matter.   Upon

questioning by Mills' counsel, Officer Bishop reported that the

incident with Salmons had occurred after the time Mills had been

jailed for the robbery for which he was being tried.
     After Officer Bishop's testimony, the court provided Mills

the opportunity to take the stand to refute or explain the

matters testified to by Officer Bishop.    Mills declined to do so,

"due to lack of representation of counsel."   The trial judge then

decided to proceed to trial.

     A defendant's right to retain counsel of his own choosing is

"a qualified right which is limited by a countervailing state

interest in proceeding with prosecutions on an orderly and

expeditious basis."   Bolden v. Commonwealth, 11 Va. App. 187,

190, 387 S.E.2d 534, 534 (1990).    Further, "broad discretion is

afforded the trial court in determining whether a continuance to

obtain counsel should be granted.    Only an unreasoning and

arbitrary insistence upon expeditiousness in the face of a

justifiable request for a delay violates the right to the

assistance of counsel."   Id. at 191, 397 S.E.2d at 536.

                                 - 5 -
     In Feigley v. Commonwealth, 16 Va. App. 717, 432 S.E.2d 520

(1993), we considered a defendant's appeal from an order of

conviction for distribution and conspiracy to distribute cocaine.

 The defendant contended that the trial court erred in denying

his motion for a continuance on the day of trial so that he might

retain an attorney of his choosing.    Concluding that the

defendant had not met his burden, we held that no exceptional

circumstances existed, and that the defendant had not "shown that

the denial of a continuance prejudiced his case.   There is no

indication that the court-appointed attorney conducted an

inadequate investigation, was unprepared for trial, or failed to

pursue a vigorous defense."   Id. at 721, 432 S.E.2d at 523.     In

so deciding we noted that "[defendant's] only complaint is that

he and his attorney were not particularly compatible."

     Otherwise expressed, Feigley stands for the proposition that

where a defendant's attorney is unprepared for trial, has not

conducted an adequate investigation and generally has not

responded to or communicated with his client, failure to grant a

continuance for defendant to hire new counsel may be an abuse of

discretion.   Here, the trial court's questioning of Mills'

counsel made it clear that counsel did little, if any, pretrial

preparation and that, at best, he neglected his client's

interests in not at least contacting witnesses that he admitted

were material. 1
     1
      "A lawyer shall attend promptly to matters undertaken for a
client until completed" and "shall keep a client reasonably
informed." DR 6-101, Code of Professional Responsibility.

                               - 6 -
     The court specifically inquired about counsel's

investigation.   Other than counsel's cryptic response that in his

opinion, "this is a trial; one on one.    It comes down to

reliability of the prosecuting witnesses," counsel offered no

plausible explanation for his lack of adequate investigation.

     Finally, the record also reveals counsel's nearly total

failure to communicate with his client.   While we sympathize with

the trial court's concerns that Mills' failure to appear for

trial originally and his repeated complaints about his attorney

are evidence of Mills' efforts to stall the judicial process, it

appears that counsel's failure to communicate was a genuine cause

for Mills' protestations.   Counsel did not deny that Mills

repeatedly tried to contact him, and the record proved that Mills

even went so far as to plead for assistance from the court in

locating and compelling counsel to speak with him.

Unfortunately, even the court was unsuccessful in putting Mills

in contact with counsel.
     In Ford v. Peyton, the Supreme Court found that the short

time spent by counsel with the defendant, where the indictments

were both serious and complex, warranted a finding that the

defendant was denied effective assistance of counsel.   209 Va.
203, 205, 163 S.E.2d 314, 316 (1968).    Here, as the trial court

specifically pointed out to counsel, the charges "carry life,


 A lawyer's "obligation to his client requires him to prepare
adequately for and give appropriate attention to his legal work."
EC 6-4.

                               - 7 -
plus three years."   The record indicates that counsel spoke with

his client for approximately fifteen minutes during the five

months prior to trial.

     Finding that as a matter of law Mills' counsel was not

prepared for trial, did not conduct an adequate investigation,

and failed to reasonably communicate with his client, we hold

that under the circumstances of this case that counsel should

have been discharged from any further representation in the case,

that Mills should have been allowed to retain new counsel, and

that the case should have been continued until new counsel was

retained and could adequately prepare for trial.
     We note that we are not dealing with a claim of ineffective

assistance of counsel made after trial, a claim which we cannot

consider on direct appeal.   Rather, we are merely holding that

the trial court erred in denying Mill's motion for a continuance

when evidence proved counsel had not prepared for trial and had

not adequately communicated with his client before trial.

     Accordingly, we reverse and remand for a new trial.

                                         Reversed and remanded.




                               - 8 -